 

  

EXHIBIT 10.1

 

 

 

 

 

 



ASSET PURCHASE AND SALE AGREEMENT

 

 

 

BETWEEN

 

 

 

1132559 ALBERTA LTD.

 

(Vendor)

 

 

AND

 

 

DEEP WELL OIL & GAS (ALBERTA) LTD.

 

(Purchaser)

 

 

 

 

December l, 2012

 

 

 

 

 



 

 



 

TABLE OF CONTENTS

 



ARTICLE 1 INTERPRETATION 1       1.1 Definitions 1 1.2 Interpretation 7 1.3
Interpretation If Closing Does Not Occur 8 1.4 Conflicts 8 1.5 Schedules 8      
ARTICLE 2 PURCHASE AND SALE 8       2.1 Purchase and Sale 8 2.2 Allocation of
Purchase Price 8 2.3 Payment of Purchase Price 9 2.4 GST 9       ARTICLE 3
ADJUSTMENTS 9       3.1 Costs and Revenues to be Apportioned 9       ARTICLE 4
REPRESENTATIONS AND WARRANTIES 9       4.1 Representations and Warranties of
Vendor 9 4.2 Limitation of Representations and Warranties 12 4.3 Representations
and Warranties of Purchaser 12 4.4 Survival of Representations and Warranties 13
      ARTICLE 5 CONDITIONS OF CLOSING 13       5.1 Purchaser's Conditions 13 5.2
Vendor's Conditions 14 5.3 Failure of a Condition 14       ARTICLE 6 CLOSING 15
      6.1 Place and Date of Closing 15 6.2 Effective Time 15 6.3 Vendor
Deliveries at Closing 15 6.4 Purchaser Deliveries at Closing 15 6.5 Specific
Conveyances 16 6.6 License Transfers 16 6.7 Title and Operating Documents 17    
  ARTICLE 7 LIABILITIES AND INDEMNITIES 17       7.1 Vendor's Indemnities 17 7.2
Purchaser's Indemnities 17 7.3 Environmental Liabilities 17 7.4 Future
Obligations 18 7.5 Claims 17 7.6 Consequential Damages 18       ARTICLE 8
MAINTENANCE AND OPERATION OF THE ASSETS 18       8.1 Maintenance of Assets Until
Closing 18



 



 

 

 



8.2 Conduct of Business 19 8.3 Interim Agency 20 8.4 Liability and Indemnity 21
      ARTICLE 9 PRE CLOSING MATTERS 21       9.1 Production of Documents 21    
  ARTICLE 10 GENERAL 21       10.1 Dispute Resolution 21 10.2 Costs and Expenses
22 10.3 Further Assurances 22 10.4 No Merger 22 10.5 Entire Agreement 22 10.6
Governing Law 22 10.7 Assignment 22 10.8 Time of Essence 22 10.9 Notices 23
10.10 Invalidity of Provisions 23 10.11 Waiver 23 10.12 Amendment 23 10.13
Public Announcements 23 10.14 Counterpart Execution 24       SCHEDULE "A" 1    
  SCHEDULE "B" 1       SCHEDULE "C" 1       SCHEDULE "D" 1       SCHEDULE "E" 1



 

ii

 

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT made as of the l day of December, 2012

 

AMONG:

 

1132559 ALBERTA LTD., a corporation formed pursuant to the laws of the Province
of Alberta (hereinafter referred to as "Vendor")

 

- and -

 

DEEP WELL OIL & GAS (ALBERTA) LTD., a corporation formed pursuant to the laws of
the Province of Alberta (hereinafter referred to as "Purchaser")

 

WHEREAS Vendor wishes to sell the Assets to Purchaser and Purchaser wishes to
purchase the Assets from Vendor, subject to and in accordance with the terms and
conditions hereof.

 

IN CONSIDERATION of the premises and the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:

 

Article 1
INTERPRETATION

 

1.1Definitions

 

In this Agreement, including the recitals and the Schedules, the following terms
have the following meanings:

 

(a)"Abandonment and Reclamation Obligations" means all past, present and future
obligations under the Title and Operating Documents, Applicable Law, equity or
common law to:

 

(i)abandon the Wells;

 

(ii)restore, remediate and reclaim the surface and subsurface of the lands to
which the Surface Rights relate; and

 

(iii)decommission and remove the Tangibles, including all associated structures,
foundations, buildings, pipelines equipment and other facilities;

 

all in accordance with generally accepted oil and gas industry practices and in
compliance with Applicable Law.

 

(b)"Agreement" means this Asset Purchase and Sale Agreement including the
recitals hereto, and all schedules hereto.

 

(c)"Applicable Law" means all laws, statutes, rules, regulations, official
directives and orders of Governmental Authorities (whether administrative,
legislative, executive or otherwise) including judgments, orders and decrees of
courts, commissions or bodies exercising similar functions.



 

(d)"Assets" means the Oilsands Rights, the Tangibles and the Miscellaneous
Interests.

 



 

 

 

(e)"Business Day" means a day other than a Saturday, Sunday or statutory holiday
in Calgary, Alberta.

 

(f)"Claim" means any claim, demand, action, lawsuit, proceeding, arbitration or
governmental proceeding or investigation.

 

(g)"Closing" means the transfer of the Assets to Purchaser, the payment by
Purchaser of the Purchase Price and the delivery of all items required to be
delivered at Closing pursuant hereto.

 

(h)"Closing Date" means December l, 2012 or such other time and date as may be
agreed upon in writing by Vendor and Purchaser.

 

(i)"Closing Place" means the offices of Vendor's counsel in Calgary, Alberta or
such other place as may be agreed upon in writing by the Parties.

 

(j)"Customary Post Closing Consents" means consents and approvals from
Governmental Authorities or Third Parties that are customarily obtained after
closing in connection with transactions similar to the transaction contemplated
by this Agreement.

 

(k)"Directive 006" means Directive 006 issued by the ERCB on September 15, 2009.

 

(l)"Dollar" or "$" means, unless otherwise provided herein, a dollar in the
lawful money of Canada.

 

(m)"Encumbrance" means a Security Interest, royalty, net profits interest,
carried working interest or other adverse claim.

 

(n)"Encumbrance Discharge" means, with respect to a Security Interest affecting
all or any portion of the Assets, one or more registrable discharges executed by
the holder of such Security Interest, or a letter of no interest executed by
such holder acknowledging that it has no further interest in such Assets.

 

(o)"Environment" means the atmosphere, the surface and sub-surface of the earth,
groundwater and surface water and plants and animals and "Environmental" means
relating to or in respect of the Environment.

 

(p)"Environmental Liabilities" means all Liabilities and obligations in respect
of the Environment pertaining to or caused by the Assets or which arise in
connection with the ownership by Vendor thereof or operations pertaining
therefrom, including, Liabilities associated with:

 

(i)the manufacture, construction, processing, distribution, use, holding,
collection, accumulation, generation, treatment, storage, disposal, handling or
transportation of Hazardous Substances, Oilsands Substances, oilfield wastes or
produced water;

 

(ii)compliance with past, present and future Applicable Law relating to the
Environment or the protection thereof and Applicable Law related to employee and
public health and safety matters;

 

(iii)Abandonment and Reclamation Obligations;

 

(iv)Releases of Hazardous Substances, Oilsands Substances, oilfield wastes,
produced water or other substances;

 

(v)sampling, assessment and monitoring of the Environment;

 



2

 

 

(vi)the removal, assessment, monitoring, sampling, response, abatement,
clean-up, investigation and reporting of contamination or pollution of or other
adverse effects on the Environment, including compensation of Third Parties for
Losses suffered by them in respect thereof; or

 

(vii)the protection, reclamation, remediation or restoration of the Environment,
including related human health and safety.

 

(q)"ERCB" means the Energy Resources and Conservation Board.

 

(r)"Facilities" means the specified interest of Vendor in the facilities
described in Schedule "B".

 



(s)"General Conveyance" means the form of general conveyance attached hereto as
Schedule "C".

 



(t)"Governmental Authority" means a federal, provincial, territorial, municipal
or other government or government department, agency, board or other authority
(including a court of law).

 

(u)"GST" means the goods and services tax payable pursuant to the GST
Legislation.

 

(v)"GST Legislation" means the Excise Tax Act, 1985 R.S.C., c. E-15, as amended,
and the regulations thereunder.

 

(w)"Hazardous Substances" means hazardous, deleterious, or toxic substances;
oilfield wastes; radioactive material; asbestos; polychlorinated biphenyls;
pollutants; contaminants; dangerous goods; and unrefined and refined oilsands
products; including all substances, materials and wastes regulated under
Applicable Law relating to Environmental or health and safety matters.

 

(x)"Income Tax Act" means the Income Tax Act (Canada).

 

(y)"Lands" means the lands, formations and associated Oilsands Substances to
which the Oilsands Rights as set out in Schedule "A" relate, but only to the
extent that rights relating thereto are granted under the Leases, and the
surface lands associated with the Wells and Facilities set out in Schedule "B".

 



(z)"Leases" means, collectively, the oilsands leases, petroleum and natural gas
leases, licences, permits, reservations and other agreements or certificates of
title within, under or upon the lands from which the Rights are derived, as
described in Schedule "A", by virtue of which Vendor is entitled to explore for,
recover, remove or dispose of Oilsands Substances within, upon or under the
Lands related to the Oilsands Rights.

 



(aa)"Liabilities" means any and all liabilities and obligations, whether under
common law, in equity, under Applicable Law or otherwise; whether tortious,
contractual, vicarious, statutory or otherwise; whether absolute or contingent;
and whether based on fault, strict liability or otherwise.

 

(bb)"License Transfers" means transfers of the Permits related to the Assets
that are in the name of Vendor.

 

(cc)"Licensee Liability Rating" means, in respect of a Person, its licensee
liability rating as established and determined by the ERCB under and pursuant to
Directive 006 and related ERCB regulations, guidelines, interim directives,
information letters and policies.

 

(dd)"Losses" means, in respect of a Person and in relation to a matter, any and
all losses, damages, costs, expenses, charges (including all penalties,
assessments and fines) which such Person suffers, sustains, pays or incurs in
connection with such matter and includes reasonable costs of legal counsel (on a
solicitor and client basis) and other professional advisors and consultants and
reasonable costs of investigating and defending Claims arising from the matter,
regardless of whether such Claims are sustained, but does not include
consequential or indirect losses or loss of profits suffered by such Person.

 



3

 

 

(ee)"Miscellaneous Interests" means Vendor's entire interest in all property,
assets and rights (other than the Oilsands Rights and the Tangibles) to the
extent they pertain directly to the Oilsands Rights or the Tangibles, including:

 

(i)all contracts, agreements, books, records, and documents relating directly to
the Oilsands Rights and the Tangibles, including the Title and Operating
Documents;

 

(ii)all Surface Rights;

 

(iii)the well bores and casing for the Wells;

 

(iv)Seismic Data;

 

(v)copies of all non-interpretative production and engineering information
prepared for the joint account of the relevant interest owners and relating
directly to the Oilsands Rights; and

 

(vi)all subsisting rights to carry out any operations relating to the Oilsands
Rights or Tangibles and all well licences for the Wells.

 

Unless otherwise agreed in writing by the Parties, however, the Miscellaneous
Interests shall not include agreements, documents or data to the extent that:
(i)  they are documents prepared on behalf of Vendor in contemplation of
litigation; or (ii) they pertain to records required to be maintained by Vendor
under Applicable Law.

 

(ff)"Necessary Consent" means all necessary consents which, if not obtained or
waived prior to the Closing Date, would result in termination of material rights
in relation to the Assets.

 

(gg)"Oilsands Rights" means the entire right, title, estate and interest of
Vendor in and to the Lands and any lands pooled or unitized with the Lands and
to:

 

(i)explore for, drill for, extract, win, produce, take, save or market Oilsands
Substances from the Lands, including rights granted pursuant to the Leases;

 

(ii)a share of the production of Oilsands Substances from the Lands;

 

(iii)Oilsands Substances injected into but not produced from the Lands; and

 

(iv)a share of the proceeds of sale of, or rights to receive payment calculated
by reference to, the quantity, value or proceeds of sale of the production of
Oilsands Substances produced from the Lands, other than the rights under
agreements for the sale of Oilsands Substances;

 

including interests and rights known as working interests, royalty interests,
overriding royalty interests, gross overriding royalty interests, production
payments, profits interests, net profits interests, including those interests
set forth in Schedule "A"and including fractional or undivided interests in any
of the foregoing.

 

(hh)"Oilsands Substances" means heavy oil, bitumen, petroleum, natural gas and
related hydrocarbons and all other substances (whether hydrocarbon or not),
including sulphur, capable of being produced in association with heavy oil,
bitumen, petroleum, natural gas and related hydrocarbons the right to explore
for which, or an interest in which, is granted under the Leases.

 



4

 

 

(ii)"Party" means Vendor or Purchaser and "Parties" means Vendor and Purchaser,
collectively.

 

(jj)"Permits" means permits, licenses, approvals and authorizations issued or
granted by Governmental Authorities.

 

(kk)"Permitted Encumbrances" means;

 

(i)the royalties, Encumbrances and reductions in interest described in
Schedule "A";

 



(ii)liens for taxes, assessments and governmental charges which are not due or
delinquent at the Effective Time, or the validity of which is being contested in
good faith by Vendor;

 

(iii)mechanics', builders', materialmen's or similar liens for services rendered
or goods supplied for which payment is not due or delinquent at the Closing
Date, or the validity of which is being contested in good faith by Vendor as
identified in Schedule "A";

 



(iv)easements, rights of way, servitudes and other similar rights in land,
including rights of way and servitudes for highways and other roads, railways,
sewers, drains, gas and oil pipelines, gas and water mains and electric light,
power, telephone, telegraph and cable television conduits, poles, wires and
cables;

 

(v)the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, franchise, grant or permit or by any Applicable Law, to
terminate any such lease, license, franchise, grant or permit or to require
payment of rent or other periodic payments as a condition of the continuance
thereof;

 

(vi)liens or security granted in the ordinary course of business to a public
utility, municipality or Governmental Authority in connection with operations
pertaining to the Assets;

 

(vii)the terms of the Leases and Title and Operating Documents and the express
or implied reservations or exceptions in any grants or transfers of mineral
rights from the Crown, provided that the following items must be identified in a
Schedule or authorized by Purchaser under Article 8 hereof to qualify as
Permitted Encumbrances:

 



(A)any overriding royalties, net profits interest or other Encumbrances which
would not otherwise form a Permitted Encumbrance under this definition,
applicable to the Oilsands Rights, for which Purchaser is to assume the
obligation thereunder upon Closing; and

 

(B)any potential alteration of Vendor's interest or share of the revenues
therefrom in the Assets due to payout, conversion, farmin, farmout or any
similar arrangement unless otherwise authorized under Article 8 hereof;

 



(viii)rights of general application reserved to or vested in any Governmental
Authority to levy taxes on any of the Assets or the income therefrom, or to
limit, control or regulate any of the Assets, or operations pertaining thereto,
in any manner;

 

(ix)provisions for penalties and forfeitures under agreements as a consequence
of non-participation in operations, provided that any such penalties or
forfeitures which apply to the Assets shall be identified in Schedule "A";

 



5

 

 



(x)any Security Interest held by a Person encumbering the Assets or any part or
portion thereof, in respect of which Vendor delivers an Encumbrance Discharge to
Purchaser at or prior to Closing in a form satisfactory to Purchaser, acting
reasonably;

 

(xi)provisions for penalties and forfeitures under operating procedures or
similar agreements which will arise if Vendor elects, after the relevant time,
not to participate in operations on the Lands to which the penalty or forfeiture
will apply, provided that no event has occurred which results in such penalty or
forfeiture except as disclosed on Schedule "A"; and

 



(xii)any defects or deficiencies in title to the Assets disclosed in this
Agreement or any Schedule hereto.

 

(ll)"Person" means any individual or entity, including any partnership, body
corporate, trust, unincorporated organization, union, government or Governmental
Authority and any heir, executor, administrator or other legal representative of
an individual.

 

(mm)"Purchase Price" means the sum of two million four hundred thousand dollars
($2,400,000).

 

(nn)"Purchaser Default" means a material breach of a representation or warranty
made by Purchaser in Section 4.3 or a material breach by Purchaser of an
obligation, agreement or covenant in this Agreement.

 



(oo)"Registered Interests" means interests in the Leases and the Permits and
similar items that are registered on the records of a Governmental Authority in
the name of Vendor.

 

(pp)"Release" means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of any Hazardous
Substance, Oilsands Substances, oilfield wastes, produced water or other
substances into or through the Environment.

 

(qq)"Representatives" means, in reference to a Party, its and its affiliates'
representatives, agents, legal counsel, consultants and advisors.

 

(rr)"Right of First Refusal" means a right of first refusal, pre-emptive right
of purchase or similar right whereby a Third Party has the right to acquire or
purchase a portion of the Assets as a consequence of Vendor having agreed to
sell the Assets to Purchaser in accordance with the terms of this Agreement.

 

(ss)"Schedules" means the schedules attached to this Agreement as described in
Section 1.5.



 



(tt)"Security Interest" means any mortgage, charge, pledge, lien, hypothec,
assignment by way of security, or other security interest whatsoever.

 

(uu)"Seismic Data" means all records, books, documents, licences, reports and
data associated with the seismic lines or programs, including:

 

(i)all permanent records of basic field data including, but not limited to, any
and all microfilm or paper copies of seismic driller's reports, monitor records,
observer's reports and survey notes and any and all copies of magnetic field
tapes or conversions thereof;

 

(ii)all permanent records of the processed field data including, but not limited
to, any and all microfilm or paper copies of shot point maps, pre- and post-
stacked record sections including amplitude, phase and structural displays,
post-stack data manipulations including filters, migrations and wavelet
enhancements, and any and all copies of final stacked tapes and any
manipulations and conversions thereof;

 



6

 

 

(iii)in the case of 3D seismic, in addition to the foregoing, all permanent
records or bin locations, bin fold, static corrections, surface elevations and
any other relevant information; and

 

(iv)any and all interpretations of the foregoing.

 

(vv)"Specific Conveyances" means all conveyances, assignments, transfers,
novations and other documents or instruments, including Permits, that are
reasonably required or desirable, in accordance with normal oil and gas industry
practices, to convey, assign and transfer legal or registered title to the
Assets to Purchaser and to novate Purchaser into the Title and Operating
Documents that are contracts.

 

(ww)"Surface Rights" means all rights of Vendor to enter upon, use, occupy and
enjoy the surface of the Lands for purposes related to the use, ownership or
operation of the Oilsands Rights, the Tangibles or the Wells, or in order to
gain access thereto, whether the same are held by lease, right-of-way or
otherwise.

 

(xx)"Survival Period" means for all representations and warranties, a period
ending twelve (12) months following the Closing Date.

 

(yy)"Tangibles" means the Facilities and Vendor's entire interest in all other
tangible depreciable property which is used or intended to be used solely in
connection with production, gathering, treatment, storage, compression,
processing, transportation, injection, removal or other operations relating to
the Oilsands Rights and situated within or upon the Lands or lands with which
they have been pooled or unitized, including, without limitation, the down-hole
and other tangible equipment, if any, relating to the Wells.

 

(zz)"Third Party" means any Person other than Vendor, Purchaser and their
affiliates.

 

(aaa)"Title and Operating Documents" means, in respect of the Assets:

 

(i)any contract or agreement pursuant to which Vendor derives any interest in
the Assets, including without limitation, the Leases, agreements of purchase and
sale, farm-in agreements, pooling agreements, unit agreements and royalty
agreements; and

 

(ii)any contract or agreement entered into in the normal course of the oil and
gas business in respect of the exploitation of Oilsands Rights or the operation
of Tangibles, including without limitation, joint operating agreements, unit
operating agreements, farmout agreements, pooling agreements, royalty
agreements, agreements relating to Surface Rights and agreements for the
construction, ownership or operation of Tangibles.

 

(bbb)"Vendor Default" means a material breach of a representation or warranty
made by Vendor in Section 4.1, or a material breach by Vendor of an obligation,
agreement or covenant in this Agreement.

 



(ccc)"Wells" means all producing, shut-in, suspended, abandoned, capped,
injection, water source and disposal wells located on the Lands and those set
forth in Schedule "B"in which Vendor has an interest.

 



1.2   Interpretation



 

Unless otherwise stated or the context otherwise necessarily requires, in this
Agreement: (a) references herein to any agreement or instrument, including this
Agreement, shall be a reference to the agreement or instrument as varied,
amended, modified, supplemented or replaced from time to time; (b) the terms "in
writing" or "written" include printing, typewriting or facsimile transmission;
(c) references to a statute shall be a reference to (i) such enactment as
amended or reenacted from time to time and every statute that may be substituted
therefor; and (ii) the regulations, bylaws or other subsidiary legislation made
pursuant to such statute; (d) words importing the singular number only shall
include the plural and vice versa, and words importing the use of any gender
shall include all genders; (e) a reference to time shall, unless otherwise
specified, refer to Mountain Standard Time or Mountain Daylight Savings Time
during the respective intervals in which each is in force in Alberta;
(f) "including", "includes" and like terms means "including without limitation"
and "includes without limitation"; (g) the headings of Articles and Sections in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement; (h) the terms "this
Agreement", "hereof", "hereunder" and similar expressions refer to this
Agreement in its entirety and include any agreement supplemental hereto; and
(i) unless something in the subject matter or context is inconsistent therewith,
references herein to Articles and Sections are to Articles and Sections of this
Agreement and references herein to Schedules are references to Schedules to this
Agreement.

 



7

 

 



1.3   Interpretation If Closing Does Not Occur

 

In the event that Closing does not occur, each provision of this Agreement which
presumes that Purchaser has acquired the Assets shall be construed as having
been contingent upon Closing having occurred.

 

1.4   Conflicts

 

If there is any conflict or inconsistency between a provision of the body of
this Agreement and that of a Schedule or a conveyance document, the provision of
the body of this Agreement shall prevail.

 

1.5   Schedules

 

The following Schedules are incorporated herein by reference and made a part of
this Agreement:





 



Schedule "A" - Oilsands Rights and Encumbrances Schedule "B" - Wells and
Facilities Schedule "C" - General Conveyance Schedule "D" - Officer's
Certificate Schedule "E" - Form of Release



 

Article 2
PURCHASE AND SALE

 

2.1Purchase and Sale

 

Upon the terms and subject to the conditions of this Agreement, at Closing,
Vendor shall sell, assign, transfer, convey and set over to Purchaser, and
Purchaser shall purchase from Vendor, the Assets for the Purchase Price.

 



2.2   Allocation of Purchase Price

 

The Purchase Price shall be allocated among the Assets as follows:

 



To Oilsands Rights: $ l To Tangibles: $ l To Miscellaneous Interests:

$ l

TOTAL $ l

 



8

 

 



2.3   Payment of Purchase Price

 

At the Closing, Purchaser shall pay to Vendor the amount of $ lof the Purchase
Price by wire transfer or solicitor’s trust cheque. The amount of $ lof the
Purchase Price shall be satisfied by release by Purchaser and Northern Alberta
Oil Ltd. of claims in action numbers 0803 08969 and 1003 14659 in Alberta Court
of Queen’s Bench, Edmonton Judicial Centre and discontinuance of such claims.

 

2.4   GST

 

  (a) The Purchase Price does not include GST. Purchaser and Vendor will make a
joint election under section 167 of the GST Legislation so that GST will not be
payable on the transfer of the Assets. The Parties will both execute the
relevant GST form at Closing to effect such election. Purchaser will file that
form with its GST return for the reporting period in which Closing occurs.
Purchaser will provide Vendor with such supporting documentation as Vendor may
reasonably request in order to confirm that such election has been made and
properly filed. Purchaser will indemnify Vendor for the Vendor's Losses and
Liabilities, including any penalties or interest, pertaining to any failure of
Purchaser to file that election.

 

(b)The Parties will cooperate to ensure that all reasonable steps are taken to
minimize the net impact of any such taxes and the corresponding penalties and
interest.

 

Article 3
ADJUSTMENTS

 



3.1   Costs and Revenues to be Apportioned



 

Except as otherwise provided in this Agreement, all costs and expenses relating
to the Assets (including, without limitation, maintenance, development, capital
and operating costs) shall be apportioned as of the Closing Date between Vendor
and Purchaser on an accrual basis in accordance with generally accepted
accounting principles, provided that:

 

(a)costs and expenses of work done, services provided and goods supplied shall
be deemed to accrue for the purposes of this Article when the work is done or
the goods (other than inventory) or services are provided, regardless of when
such costs and expenses become payable;

 



(b)no adjustment shall be made in respect of any tax credits, drilling credits
or other similar incentives; and

 

(c)all rentals and similar payments in respect of the Leases or Surface Rights
comprised in the Assets and all taxes (other than income taxes) levied with
respect to the Assets or operations in respect thereof shall be apportioned
between Vendor and Purchaser on a per diem basis as of the Effective Time.

 

Article 4
REPRESENTATIONS AND WARRANTIES

 

4.1Representations and Warranties of Vendor

 

Vendor represents and warrants to Purchaser that, except for matters disclosed
in the Schedules, and subject in all instances to the Permitted Encumbrances:

 

Regarding Vendor

 



9

 

 

 

(a)Organization and Standing: Vendor is a corporation, duly organized and valid
and subsisting under the laws of Alberta;

 

(b)Authorization, Execution and Enforceability: The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated hereby have been duly and validly authorized by any and all
requisite corporate actions of Vendor. This Agreement does, and any and all
other agreements executed and delivered by Vendor in connection herewith will,
constitute valid and binding obligations of Vendor, enforceable against Vendor
in accordance with their terms, subject to (i) bankruptcy, insolvency,
fraudulent preference, reorganization or other laws affecting creditors' rights
generally, and (ii) general principles of equity;

 

(c)Execution of Documents: This Agreement has been duly executed and delivered
by Vendor, when delivered to Purchaser, and all other documents (including the
Conveyance) executed and delivered by Vendor pursuant hereto shall have been
duly executed and delivered by Vendor;

 

(d)No Conflict: The execution and delivery of this Agreement are not, and
(provided that all required regulatory approvals are obtained and except for
consents and approvals that will be delivered by Vendor at Closing and Customary
Post Closing Consents) the completion of the transactions contemplated hereby in
accordance with the terms of this Agreement will not be, in violation or breach
of or in conflict with or require any consent, authorization or approval under:

 

(i)any term or provision of the constating and governing documents of Vendor;

 

(ii)any agreement, instrument, license, permit or other governmental
authorization to which Vendor is a party or by which Vendor is bound; or

 

(iii)Applicable Laws or any judgment, decree, order, statute, regulation, rule,
or license applicable to Vendor or the Assets;

 

(e)No Lawsuits or Claims: There are no material claims, proceedings, actions or
lawsuits in existence, or to the knowledge of Vendor threatened or asserted,
against or with respect to Vendor, the Assets or any interest therein or the
interests of Vendor therein which would have a material adverse effect on the
Assets or the value thereof or for which Purchaser would have any liability;

 

(f)No Finder's Fee: Vendor has not incurred any obligation or liability,
contingent or otherwise, for brokers' or finders' fees in respect of this
Agreement or the transaction contemplated hereby for which Purchaser shall have
any obligation or liability;

 

(g)Residency: Vendor is not a "non-resident" of Canada for the purposes of the
Income Tax Act;

 

Regarding the Assets

 

(h)Quiet Enjoyment: Subject to the Permitted Encumbrances, those Title Defects
waived or deemed to be waived by Purchaser, and to the rents, covenants,
conditions and stipulations in the Leases and any agreements pertaining to the
Lands, including the Title and Operating Documents, and on the lessee's or
holder's part thereunder to be paid, performed and observed, Purchaser may enter
into and upon, hold and enjoy the Leases for the residue of their respective
terms and all renewals or extensions thereof for Purchaser's own use and benefit
without any interruption of or by Vendor or any other Person whomsoever claiming
by, through or under Vendor;

 

(i)Title to Assets: Vendor does not warrant title to the Assets but does warrant
that, Vendor's interests in the Assets are now and will be at the Closing Date,
free and clear of all Encumbrances created by, through or under Vendor, except
Permitted Encumbrances;

 

(j)No Default Notices: Vendor has not received notice of default under any
Applicable Law or the Title and Operating Documents other than from the
Purchaser, which default remains outstanding as of the date hereof;

 



10

 

 

(k)Compliance with Agreements: Other than defaults which have been notified by
Purchaser to Vendor, to Vendor's knowledge there has been no act or omission
whereby Vendor is, or would be, in default under Applicable Law or any of the
Title or Operating Documents, which default would be reasonably expected to have
a material adverse effect on the value of the Assets;

 

(l)Financial Commitments: There are no outstanding authorizations for
expenditure or other financial commitments respecting the Assets, other than
those issued by or payable to Purchaser, pursuant to which expenditures may be
required by Vendor after the Closing Date, including any authority for
expenditure respecting abandonment or Environmental Liabilities;

 

(m)Taxes and Royalties: To Vendor's knowledge, all royalties and all ad valorem,
property, production, severance and similar taxes and assessments based on or
measured by Vendor's ownership of the Assets or the production of Oilsands
Substances from the Lands or receipt of proceeds therefrom that are payable or
remittable by Vendor and which accrued prior to the Effective Date or with
respect to GST, which are remittable by Vendor prior to the Closing, have been
properly paid and discharged or will be paid by Vendor in the manner and at the
time prescribed by the Leases and the Regulations;

 

(n)Environmental Matters: Vendor has not received:

 

(i)any order or directive which relates to Environmental Liabilities and which
requires any work, repairs, construction or capital expenditures with respect to
the Assets which is outstanding as at the date hereof; or

 

(ii)any demand or notice issued with respect to the breach of any Environmental
law, statute, regulation, rule or order or any health or safety law relating to
the Assets which demand or notice remains outstanding as at the date hereof; or

 

(iii)notice of nor has knowledge of any claim by any party in respect of
Environmental Liabilities;

 

(o)No Reduction: Vendor's interests in the Assets are not subject to reduction,
by farmout, reference to payout of a well or otherwise, through any right or
interest granted by, through or under it of which it has knowledge, except for
the Permitted Encumbrances or as otherwise expressly noted in Schedule "A";

 



(p)Revenue: As at Closing, the revenue from the production of Oilsands
Substances from the Assets will not be assigned or otherwise encumbered by
Vendor;

 

(q)Provision of Documents: Vendor will have provided or will make available to
Purchaser prior to the Closing Date all Leases and Title and Operating
Agreements or documents in its possession of which it is aware that may be or
are reasonably believed to govern or affect the title of Vendor in and to the
Assets or which will be the responsibility of Purchaser after Closing as a
result of the transactions contemplated by this Agreement;

 

(r)Area Of Mutual Interest: To Vendor's knowledge, none of the Lands are subject
to an agreement which provides for an area of mutual interest or an area of
exclusion, except as specifically identified in Schedule "A";

 



(s)ROFRs: There are no Rights of First Refusal and Necessary Consents which
relate to the Assets;

 

(t)JIBs: At the Closing Date, except for the "Owed Amounts" as defined in
Section 6.3(f), Vendor will have paid all joint interest billings relating to
the Parties which are due and payable in accordance with the applicable Title
and Operating Document to Purchaser and Third Parties;

 



11

 

 



(u)Accuracy of Data: To the knowledge of Vendor: (i) all documents furnished to
Purchaser by Vendor, including, without limitation, all reports and analyses,
are true and correct copies of documents contained in Vendor's files; and (ii)
all lease operating expense information and data furnished by Vendor to
Purchaser are true and correct in all material respects; provided that the
representations and warranties contained in this Section 4.1(u) shall not be
construed to be representations or warranties with respect to the accuracy of
any estimates, forecasts or conclusions contained in any document, any such
representations or warranties being expressly denied; and

 



(v)Penalties: The Assets will not be subject to any penalties after the
completion of the transactions contemplated by this Agreement.

 

4.2Limitation of Representations and Warranties

 

(a)Vendor makes no representations or warranties of any kind or nature, express
or implied, at law or in equity except as expressly set forth in Section 4.1.

 



(b)In acquiring the Assets, Purchaser acknowledges and confirms that except as
expressly provided in this Agreement: (i) it will accept the Assets on the basis
that the Assets are on an "as is-where is" basis without representation and
warranty; (ii) it will have, by the Closing Date, performed its own due
diligence and it has not relied on any data, information, statement or advice
provided to Purchaser by Vendor, and (iii) in agreeing to enter into and to
consummate the transactions contemplated hereby, it will have relied on its own
inspections and evaluations of the Assets and the Environmental Liabilities.

 

4.3Representations and Warranties of Purchaser

 

Purchaser represents and warrants to Vendor that:

 

(a)Organization and Standing: Purchaser is a corporation, duly organized and
validly subsisting under the laws of Alberta and is duly qualified to carry on
business in the Province of Alberta, and to hold legal title to the Assets;

 

(b)Authorization, Execution and Enforceability: The execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated hereby have been duly and validly authorized by any and all
requisite corporate actions of Purchaser. This Agreement does and any other
agreements executed and delivered by Purchaser in connection herewith will
constitute valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their terms, subject to (i) bankruptcy, insolvency,
fraudulent preference, reorganization or other laws affecting creditors' rights
generally, and (ii) general principles of equity;

 

(c)No Conflict: The execution and delivery of this Agreement are not, and
(provided that all required regulatory approvals are obtained and except for
consents and approvals that will be delivered by Purchaser at Closing) the
completion of the transactions contemplated hereby in accordance with the terms
of this Agreement will not be, in violation or breach of or in conflict with or
require any consent, authorization or approval under:

 

(i)any term or provision of the constating and governing documents of Purchaser;

 

(ii)any agreement, instrument, license, permit or other governmental
authorization to which Purchaser is a party or by which such Purchaser is bound;
or

 

(iii)any judgment, decree, order, statute, regulation, rule, or license
applicable to Purchaser;

 



12

 

 

(d)Residency: Purchaser is not a "non-Canadian" for the purposes of the
Investment Canada Act and this transaction is not reviewable pursuant to the
Investment Canada Act;

 

(e)Qualification: Purchaser shall meet all qualification requirements of
Governmental Authorities to take such transfers, including the License
Transfers, and shall accede to, comply with and perform all requirements of such
Governmental Authorities in connection therewith;

 

(f)No Claims: There are no Claims (i) filed by, on behalf of, or against
Purchaser, or (ii) imposed by any Governmental Authority or regulatory body, in
either case, whether or not insured and which may adversely affect Purchaser or
Purchaser's ability (financial or otherwise) to complete the transactions,
contemplated by this Agreement.

 

(g)Regulatory Approvals: Except for standard post-closing approvals, there are
no regulatory approvals or rulings required to be obtained by such Purchaser in
respect of the transactions contemplated by this Agreement; and

 

(h)No Finder's Fee: Purchaser has not incurred any obligation or liability,
contingent or otherwise, for broker's or finder's fees in respect of this
Agreement or the transactions contemplated hereby for which Vendor shall have
any obligation or liability.

 

4.4Survival of Representations and Warranties

 

Except where a time is specified therein, the representations and warranties in
this Article 4 shall be true and correct as of the date hereof and at the
Closing Date, and such representations and warranties shall continue in full
force and effect and shall survive the Closing for the Survival Period at which
point in time they shall expire and be of no further force and effect.

 

Article 5
CONDITIONS OF CLOSING

 

5.1Purchaser's Conditions

 

The obligation of Purchaser to purchase the Assets pursuant hereto is subject to
the following conditions, which are for the exclusive benefit of Purchaser and
may be waived in whole or in part by Purchaser by written notice to Vendor at or
before Closing:

 

(a)Representations and Warranties: The representations and warranties of Vendor
in this Agreement shall be true and correct in all material respects as of the
date hereof and as of the Closing Date, and Vendor shall have delivered an
officer's certificate in the form of Schedule "D" to that effect to Purchaser at
Closing;

 



(b)Compliance with Covenants: Vendor shall have performed or complied in all
material respects with all of its obligations, covenants and agreements
contained in this Agreement to be performed or complied with at or prior to
Closing, and Vendor shall have delivered an officer's certificate in the form of
Schedule "D" to that effect to Purchaser at Closing;

 



(c)No Action or Proceeding: At the Closing Date, no Claim (excluding any Claim
commenced by Purchaser or an affiliate of Purchaser) shall be pending before any
court or Governmental Authority seeking to restrain or prohibit the transactions
contemplated hereby or to obtain material damages or other relief from Purchaser
in connection with the consummation of the transactions contemplated hereby;

 

(d)Closing Deliveries: Vendor shall have complied with Section 6.3; and

 

 



13

 

 



(e)Consent and Release: Purchaser shall have received the written consent of
Northern Alberta Oil Ltd. and Vendor to the discontinuance, without costs, of
the Court of Queen's Bench, Judicial District of Edmonton, Action No. 0803-08969
and the written consent of Vendor and Northern Alberta Oil Ltd. to the
discontinuance, without costs, of the Court of Queen's Bench, Judicial District
of Edmonton, Action No. 1003-14659, and the executed release by Vendor in the
form attached hereto as Schedule "E".

 



5.2Vendor's Conditions

 

The obligation of Vendor to sell the Assets to Purchaser pursuant hereto is
subject to the following conditions, which are for the exclusive benefit of
Vendor and may be waived in whole or in part by Vendor by written notice to
Purchaser at or before Closing:

 

(a)Representations and Warranties: The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the date hereof, at the Effective Time and as of the Closing Date, and
Purchaser shall have delivered an officer's certificate in the form of
Schedule "D" to that effect to Vendor at Closing;

 



(b)Compliance with Covenants: Purchaser shall have performed or complied in all
material respects with all of its obligations, covenants and agreements
contained in this Agreement to be performed or complied with at or prior to
Closing, and Purchaser shall have delivered an officer's certificate in the form
of Schedule "D" to that effect to Vendor at Closing;

 



(c)Tender: Purchaser shall have tendered or caused to be tendered to Vendor all
amounts to be paid by Purchaser to Vendor at Closing pursuant to this Agreement
in the form stipulated in this Agreement;

 

(d)No Action or Proceeding: Except as set forth in Section 5.1(e), at the
Closing Date, no Claim shall be pending before any court or Governmental
Authority seeking to restrain or prohibit the transactions contemplated hereby
or to obtain material damages or other relief from Vendor in connection with the
consummation of the transactions contemplated hereby;

 



(e)Closing Deliveries: Purchaser shall have complied with Section 6.4;

 



(f)Purchaser Consent and Release: Vendor shall have received the written consent
of Purchaser to the discontinuance, without costs, of the Court of Queen's
Bench, Judicial District of Edmonton, Action No. 0803-08969, and the written
consent of Purchaser to the discontinuance, without costs, of the Court of
Queen's Bench, Judicial District of Edmonton, Action No. 1003-14659, and the
executed release of Purchaser in the form attached hereto as Schedule "E".

 



5.3Failure of a Condition

 

If a condition in Sections 5.1 or 5.2 has not been satisfied on or before the
Closing Date and such condition has not been waived in writing by the Party for
whose benefit such condition has been included herein, such Party may terminate
this Agreement by written notice to the other Party prior to the Closing Date,
provided that a Party shall not be permitted to exercise or purport to exercise
any right of termination pursuant to this Section 5.3 if the event or
circumstances giving rise to such right is due to a Default by such Party.

 



14

 

 

Article 6
CLOSING

 



6.1Place and Date of Closing

 

Closing shall take place at the Closing Place on the Closing Date if there has
been satisfaction or waiver of the conditions of Closing herein contained.

 

6.2Effective Time

 

Purchaser's assumption of the benefits, obligations and risks associated with
the Assets will be effective as of the Effective Time, provided Closing occurs.
However, possession of the Assets will not pass to Purchaser until Closing.

 

6.3Vendor Deliveries at Closing

 

At Closing, Vendor shall deliver, or cause to be delivered, to Purchaser, the
following:

 

(a)a certified copy of a resolution of Vendor which authorizes the transfer and
conveyance of the Assets as contemplated by this Agreement;

 

(b)a certified copy of a special resolution of the shareholders of Vendor
approving the sale of the Assets as contemplated by this Agreement;

 

(c)a receipt for payment of the amounts payable to Vendor pursuant to
Section 2.3;

 



(d)except for Security Interests described in Section 6.3(e), Encumbrance
Discharges, in form satisfactory to Purchaser acting reasonably, in respect of
all Security Interests to the extent they encumber the Assets and to which
Purchaser notifies Vendor a reasonable period of time prior to Closing (except
to the extent such Security Interests are Permitted Encumbrances);

 



(e)with respect to the Security Interests listed in Schedule "A", Vendor shall
deliver confirmation from the secured parties that on payment of sums owing (the
"Owed Amounts") by Vendor to such secured parties, no further sums shall be
owing and Vendor shall deliver a direction to Purchaser to pay the Owed Amounts
to the secured parties;

 



(f)the Specific Conveyances referred to in Section 6.5 executed by Vendor;

 



(g)an officer's certificate of Vendor in the form of Schedule "D";

 



(h)the written consent of Vendor to the discontinuance, without costs, of the
Court of Queen's Bench, Judicial District of Edmonton, Action Nos. 0803-08969
and 1003-14659 and the executed release of Vendor in the form attached hereto as
Schedule "E";

 



(i)the General Conveyance executed by Vendor; and

 

(j)any other documents required to be delivered by Vendor to Purchaser at
Closing pursuant to this Agreement.

 

6.4Purchaser Deliveries at Closing

 

At Closing, Purchaser shall deliver, or cause to be delivered, to Vendor, the
following:

 

(a)a certified copy of a resolution of Purchaser which authorizes the purchase
of the Assets as contemplated by this Agreement;

 



15

 

 

(b)the amounts payable by Purchaser at the Closing pursuant to Section 2.3;

 



(c)the written consent of Purchaser to the discontinuance of the Court of
Queen's Bench, Judicial District of Edmonton Action Nos. 0803-08969 and
1003-14659, on a without costs basis, and the executed release of Purchaser in
the form attached hereto as Schedule "E";

 



(d)an officer's certificate of Purchaser in the form of Schedule "D"; and

 



(e)any other documents required to be delivered by Purchaser to Vendor at the
Closing pursuant to this Agreement.

 

In addition, at Closing, Purchaser shall execute the General Conveyance and the
Specific Conveyances tabled by Vendor pursuant to Section 6.3.

 



6.5Specific Conveyances

 

(a)Vendor shall prepare all necessary Specific Conveyances, including Permits,
for pre-approval by Purchaser as to form and content at least one (1) Business
Day prior to Closing and for delivery at Closing. Vendor shall prepare the
Specific Conveyances at Vendor's cost, and none of the Specific Conveyances
shall confer or impose upon a Party any greater rights or obligations than
contemplated in this Agreement. It shall not be necessary for any Specific
Conveyances to have been executed prior to or at Closing by Third Parties.

 

(b)Promptly after Closing, and at Purchaser's cost, Purchaser shall deliver all
Specific Conveyances to the appropriate Governmental Authorities and Third
Parties in accordance with normal industry practices, and shall attend to the
registration with the applicable Governmental Authorities of the Specific
Conveyances that are in respect of Registered Interests. Purchaser and Vendor
shall use all reasonable efforts so that, as soon as reasonably practicable
following Closing, Purchaser is recognized by Third Parties as the holder of the
Assets.

 

(c)Subject to and without limiting Section 6.6, Purchaser shall bear all costs,
fees and deposits of every nature and kind incurred (whether by Vendor or
Purchaser) in registering any Specific Conveyances and registering any further
assurances required to convey the Assets to Purchaser and/or Purchaser's
Nominee, as the case may be.

 



6.6License Transfers

 

(a)Within one (1) Business Day prior to Closing, Vendor shall provide evidence
to Purchaser that it has an account and is able to complete a transfer under the
Alberta Department of Energy Electronic Transfer System. Purchaser shall prepare
a final draft for the License Transfers and Vendor shall electronically ratify
and sign such application.

 

(b)Should any Governmental Authority deny the License Transfers because of
mis-description or other minor deficiencies in the application Purchaser shall
correct the application and re-submit an application for the License Transfers
and Vendor shall or shall cause Vendor's nominee to, where applicable,
electronically ratify and sign such application.

 

(c)If, for any reason, a Governmental Authority requires a Party to make a
deposit or furnish any other form of security in order to approve the License
Transfers, such Party shall immediately either: (i) make such deposit;
(ii) furnish such other form of security as the Governmental Authority requires;
or (iii) cause an affiliate of the Party who has a Licensee Liability Rating of
greater than one (1) to amend and re-submit the application for the License
Transfers and electronically ratify and sign such application. Prior to Closing,
Purchaser and Vendor shall supply each other with such information as may be
required for each Party to assess and satisfy itself of the ability of the
Parties to meet any such terms and conditions (including the posting of any
security associated therewith) so as to enable the registration of such
transfers with the appropriate regulatory authorities. Vendor acknowledges that
the security posted with the ERCB under Directive 006 is owned as to 100% by the
operator and Vendor has no entitlement to the security deposit.

 



16

 

 

6.7Title and Operating Documents

 

(a)Vendor shall deliver or cause to be delivered to Purchaser within one (1)
Business Day following Closing, the original copies of the Title and Operating
Documents and the original copies of all records, documents, licenses, reports
and data (including, to the extent available, electronic records) comprising the
Miscellaneous Interests and that are in the possession or control of Vendor.
Notwithstanding the foregoing, if and to the extent such contracts, agreements,
records, documents, licenses, reports and data also pertain to interests other
than the Assets, photocopies or other copies may be provided to Purchaser in
lieu of original copies.

 

(b)Vendor shall use reasonable commercial efforts to provide for the orderly
transition of Assets to Purchaser.



 



Article 7
LIABILITIES AND INDEMNITIES

 

7.1Vendor's Indemnities

 

Subject to Sections 7.5 and 7.6, Vendor shall:

 

(a)be liable to Purchaser for all Losses and Liabilities it suffers, sustains,
pays or incurs; and

 

(b)indemnify and save Purchaser harmless from and against all Claims made
against it;

 

insofar as such Losses, Liabilities and Claims are a direct result of any Vendor
Default; provided that Vendor shall not be liable to, or be required to
indemnify and save harmless, Purchaser pursuant to this Section 7.1 in respect
of any Losses, Liabilities or Claims to the extent they result from a Purchaser
Default or are caused by or result from the gross negligence or wilful
misconduct of Purchaser.

 

7.2Purchaser's Indemnities

 

Subject to Sections 7.5 and 7.6, Purchaser shall:

 

(a)be liable to Vendor for all Losses and Liabilities it suffers, sustains, pays
or incurs; and

 

(b)indemnify and save harmless Vendor from and against all Claims made against
it;

 

insofar as such Losses, Liabilities and Claims are a direct result of any
Purchaser Default; provided that Purchaser shall not be liable to, or be
required to indemnify and save harmless, Vendor pursuant to this Section 7.2 in
respect of any Losses, Liabilities or Claims to the extent they result from a
Vendor Default or they are caused by or result from the gross negligence or
willful misconduct of Vendor.

 

7.3Environmental Liabilities

 

Subject to Closing occurring, Purchaser hereby:

 

(a)assumes and agrees to duly and punctually perform, pay and discharge;

 

(b)agrees to be liable to Vendor for all Losses and Liabilities it suffers,
sustains, pays or incurs in respect of; and

 



17

 

 

(c)agrees to indemnify and save harmless Vendor from and against all Claims made
against it in respect of;

 

any and all past, present and future Environmental Liabilities, provided that
Purchaser shall not be liable to, or required to indemnify and save harmless,
Vendor pursuant to this Section 7.3 in respect of Losses, Liabilities or Claims
to the extent they result from a breach of the representations and warranties
set forth in Section 4.1(n) if Purchaser has given notice of such breach to
Vendor pursuant to, and within the time set forth in, Section 7.5.

 

7.4Future Obligations

 

Subject to Closing occurring and to Section 7.1, Purchaser hereby agrees to:

 

(a)be liable to Vendor for all Losses and Liabilities it suffers, sustains, pays
or incurs in respect of; and

 

(b)indemnify and save harmless Vendor from and against all Claims made against
it in respect of

 

all obligations and Liabilities relating to the Assets that arise from or relate
to acts, omissions, events or circumstances occurring after the Effective Time,
including Losses, Liabilities and Claims arising from or related to operations
conducted in respect of the Assets after the Effective Time.

 

7.5Claims

 

No Claim under Sections 4.1 or 4.3 in respect of a representation or warranty of
Vendor or Purchaser, as the case may be, shall be made or be enforceable by a
Party, whether by legal proceedings or otherwise, unless written notice of such
Claim, with reasonable particulars, is given by such Party to the Party against
whom such Claim is to be made within the Survival Period. Similarly, no Claim in
respect of any obligation, agreement or covenant of Vendor or Purchaser, as the
case may be, that was to be performed prior to Closing, shall be made or be
enforceable by a Party, whether by legal proceedings or otherwise, unless
written notice of such Claim, with reasonable particulars is given by such Party
to the Party against whom such Claim is to be made within twelve (12) months of
the Closing Date. No Claim shall be made by a Party in respect of a Vendor
Default or a Purchaser Default, as the case may be, except pursuant to this
Article 7.

 

7.6Consequential Damages

 

In no event shall a Party be liable in respect of the covenants, agreements,
representations, warranties and indemnities contained in this Agreement or in
any certificate, agreement or other document furnished pursuant to this
Agreement for consequential, indirect or punitive damages (including loss of
anticipated profits, business interruption or any special or incidental loss of
any kind) suffered, sustained, paid or incurred by the other Party, provided
that this Section 7.6 shall not preclude a Party from entitlement to
indemnification for such Party's Liability to a Third Party for consequential,
indirect or punitive damages which such Third Party suffers, sustains, pays or
incurs.

 

Article 8
MAINTENANCE AND OPERATION OF THE ASSETS

 

8.1Maintenance of Assets Until Closing

 

From the Effective Date until Closing, Vendor shall, to the extent that the
nature of its interests permit, and subject to all agreements applicable to the
Assets:

 

(a)maintain the Assets in a proper and prudent manner in accordance with
generally accepted oil and gas industry practices and, subject to Section 8.2,
conduct or cause to be conducted such activities relative to the Assets as can
reasonably be regarded as being in the ordinary course of business for Vendor;

 



18

 

 



(b)pay or cause to be paid all costs, expenses and other obligations (including,
without limitation, royalties) relating to the Assets;

 

(c)perform and comply with all material covenants and conditions contained in
the Leases and all other agreements relating to the Assets; and

 

(d)maintain until Closing any insurance it holds with respect to the Assets as
of the execution date hereof;

 

however, Vendor shall have no responsibility to obtain additional insurance
respecting the Assets during the period between the Effective Date and the
Closing Date, except to the extent, if any, required by agreements with third
parties to which the Assets are subject.

 

8.2Conduct of Business

 

(a)During the period from the date hereof until the Closing Date, Vendor shall
not, without the prior written consent of Purchaser (except where failure to act
would, in Vendor's reasonable opinion, have a reasonable likelihood of material
damage or loss being caused to or occurring with respect to the Assets, either
individually or as a whole):

 

(i)voluntarily assume any obligation or commitment with respect to the Assets,
unless and to the extent that Vendor reasonably determines that such
expenditures or actions are necessary to protect, ensure life and safety or to
preserve the Assets or title to the Assets, in which case Vendor shall promptly
notify Purchaser of such intention or actions and Vendor's estimate of the costs
and expenses associated therewith;

 

(ii)surrender or abandon any of the Assets unless required pursuant to
Applicable Laws;

 

(iii)vote on any mail ballot or similar notice issued under the Title and
Operating Agreements, or materially amend any agreement or enter into any new
material agreements respecting the Assets or terminate any agreement unless
required pursuant to the terms and conditions of such agreement except in the
ordinary course of business;

 

(iv)subject to Section 8.2(b), propose or initiate the exercise of any right
(including bidding rights at Crown sales, rights under area of mutual interest
provisions and rights of first refusal) or option relative to, or arising as a
result of the ownership of, the Assets, or propose or initiate any operations
with respect to the Assets which have not been commenced or committed to by
Vendor as of the earlier of the date of this Agreement or the Effective Date, if
such exercise or option would result in either a material obligation of
Purchaser hereunder after the Effective Date or a material adverse effect on the
value of any of the Assets;

 



(v)sell, transfer or otherwise dispose of the Assets, or any of them; or

 

(vi)grant a material security interest or any encumbrances with respect to any
of the Assets, which interest does not arise in the ordinary course of business.

 

(b)If an operation or the exercise of any right or option respecting the Assets
is proposed in circumstances in which such operation or the exercise of such
right or option would require the prior written consent of Purchaser pursuant to
Section 8.2(a), the following provisions shall apply to such operation or the
exercise of such right or option (hereinafter referred to in this Section 8.2(b)
as the "Proposal"):

 



(i)Vendor shall, within two (2) business days of Vendor's receipt or knowledge
thereof (or such earlier time as may be required to accommodate a shorter time
period for response by Purchaser under the applicable Proposal), promptly give
notice of the Proposal to Purchaser, including with such notice the particulars
of such Proposal in reasonable detail;

 



19

 

 

(ii)Purchaser shall, not later than twenty four (24) hours prior to the time
Vendor is required to make its election with respect to the Proposal, advise
Vendor, by notice, whether it wishes Vendor to exercise its rights with respect
to the Proposal on behalf of Purchaser, provided that failure of Purchaser to
make such election within such period shall be deemed to be an election by
Purchaser to participate in the Proposal;

 

(iii)Vendor shall make the election authorized by Purchaser with respect to the
Proposal within the period during which Vendor may respond to the Proposal; and

 

(iv)the election by Purchaser not to participate in any Proposal required to
preserve the existence of any of the Assets shall not entitle Purchaser to any
reduction of the Purchase Price if Vendor's interest therein is terminated or
reduced as a result of such election, and such termination or reduction shall
not constitute a breach of Vendor's representations and warranties pertaining to
such Assets.

 

8.3Interim Agency

 

(a)Following Closing, Vendor shall hold its title to the Assets for Purchaser
until all necessary notifications, registrations and other steps required to
transfer such title to Purchaser have been completed, and Vendor shall represent
Purchaser in all matters arising under the Title and Operating Agreements until
Purchaser is substituted as a party thereto in the place of Vendor, whether by
novation, notice of assignment or otherwise and, in furtherance thereof:

 

(i)all payments relating to the Assets after the Closing Date received by Vendor
pursuant to the Title and Operating Agreements shall be received and held by
Vendor for Purchaser and Vendor shall remit such amounts to Purchaser in a
timely fashion;

 

(ii)Vendor shall in a timely fashion forward all statements, notices and other
information received by it pursuant to the Title and Operating Agreements that
pertain to the Assets to Purchaser following their receipt by Vendor;

 

(iii)Vendor shall forward to Third Parties to the Title and Operating Agreements
such notices and elections pursuant to the Title and Operating Agreements
pertaining to the Assets as Purchaser may reasonably request, at Purchaser's
direction and cost.

 

(b)Following Closing, in any case where Purchaser must be novated into, or
recognized as a party to, the Title and Operating Agreements, the following
provisions shall apply with respect to those Assets until the novation has
occurred:

 

(i)Vendor shall maintain the Assets (including the Leases) on behalf of
Purchaser at Purchaser's sole cost, risk and expense;

 

(ii)Vendor shall not initiate any operation in respect of the Assets except upon
the written instruction of Purchaser;

 

(iii)Vendor shall, as soon as reasonably possible, provide to Purchaser all
authorizations for expenditure, notices, specific information and other
documents in respect of the Assets which it receives and shall respond to such
authorizations for expenditure, notices, information and other documents
pursuant to the written instructions of Purchaser, if received on a timely
basis, provided that Vendor may (but shall not be obligated to) refuse to follow
instructions which it reasonably believes to be unlawful or in conflict with an
applicable contract;

 



20

 

 

(iv)Vendor shall cooperate and if requested by Purchaser, continue to administer
and submit all required documents relative to ongoing applications and
submissions filed with the ERCB and Alberta Department of Energy as may be
required from time to time, that were in existence as of the Closing Date but
not yet completed or approved, at Purchaser's sole cost.

 

8.4Liability and Indemnity

 

Providing Closing occurs, Purchaser shall:

 

(a)be liable to Vendor for all or any liabilities, losses, costs, penalties,
fines, court costs, legal (on a solicitor and client basis), accountant and
other professional expenses, claims or damages; and, in addition,

 

(b)indemnify and hold Vendor harmless against any and all liabilities, costs,
penalties, fines, court costs, legal (on a solicitor and client basis),
accountant and other professional expenses, claims or damages;

 

incurred by Vendor or its directors, officers, servants, agents or employees as
a result of Vendor acting as the agent of Purchaser pursuant to this Article,
insofar as such liabilities, losses, costs, claims or damages are not a direct
result of the gross negligence or willful misconduct of Vendor or its directors,
officers, servants, agents or employees, including, without limitation, any and
all third party costs incurred by Vendor. Notwithstanding the foregoing,
Purchaser shall not be liable for, or obligated to indemnify Vendor for, (i) any
fees or costs incurred by Vendor with respect to third party service providers
unless Purchaser has provided prior written consent to such fees or costs, and
(ii) any internal overhead amounts for time allocated to such matters.

 

An action or omission of Vendor or its directors, officers, servants, agents or
employees shall not be regarded as gross negligence or willful misconduct,
however, to the extent it was done or omitted to be done in accordance with the
written instructions of or with the written concurrence of Purchaser.

 

Article 9
PRE-CLOSING MATTERS

 

9.1Production of Documents

 

At all reasonable times from the date hereof until the Closing Date, Vendor
shall make available to Purchaser and Purchaser's Representatives, subject to
contractual restrictions of Third Parties relative to disclosure, in Vendor's
offices in Calgary, such financial, operating and other information as Purchaser
may reasonably request pertaining to the Assets and which are in Vendor's
possession or control.

 

Article 10
GENERAL

 

10.1Dispute Resolution

 

The Parties will attempt to resolve any dispute arising hereunder through
consultation and negotiation in good faith. If those attempts fail, and the
Parties agree to refer the dispute to binding arbitration for final resolution
or if a provision of this Agreement provides that a dispute will be resolved by
binding arbitration, the arbitration will be conducted in accordance with the
provisions of the Arbitration Act (Alberta).

 



21

 

 

10.2Costs and Expenses

 

Except as specifically provided herein, all legal and other costs and expenses
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party that incurred the same.

 

10.3Further Assurances

 

From time to time, as and when reasonably requested by either Party, the other
Party shall execute and deliver or cause to be executed and delivered all such
documents and instruments and shall take or cause to be taken all such further
or other actions to implement or give effect to the transactions contemplated
hereby, provided such documents, instruments or actions are consistent with the
provisions of this Agreement and accepted industry practices. All such further
documents, instruments or actions shall be delivered or taken at no additional
consideration other than reimbursement of any expenses reasonably incurred by
the Party providing such further documents or instruments or performing such
further acts, by the Party at whose request such documents or instruments were
delivered or acts performed.

 

10.4No Merger

 

There shall not be any merger of any of the covenants, representations,
warranties and indemnities contained in this Agreement in any of the Specific
Conveyances or any other document or instruments delivered pursuant hereto, at
or after Closing, notwithstanding any rule of law, equity or statute to the
contrary and such rules are hereby waived. Each Party will have full right of
substitution and subrogation in and to all covenants and warranties by Third
Parties previously given or made in respect of the Assets or any part thereof to
the extent the provisions of the contracts or other arrangements with the Third
Parties so permit.

 

10.5Entire Agreement

 

The provisions contained in any and all documents and agreements collateral
hereto (including Specific Conveyances) shall at all times be read subject to
the provisions of this Agreement and, in the event of conflict, the provisions
of this Agreement shall prevail. This Agreement supersedes all other agreements,
documents, writings and verbal understandings among the Parties relating to the
subject matter hereof, other than the Confidentiality Agreement, and other than
the Confidentiality Agreement, expresses the entire agreement of the Parties
with respect to the subject matter hereof. In the event of a conflict between
the terms of this Agreement and the terms of the Confidentiality Agreement, the
terms of the Confidentiality Agreement shall govern to the extent of the
conflict.

 

10.6Governing Law

 

This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
the laws of Canada applicable therein and shall, in all respects, be treated as
a contract made in the Province of Alberta. Except as provided in Section 10.1,
the Parties irrevocably attorn and submit to the exclusive jurisdiction of the
courts of the Province of Alberta and courts of appeal therefrom in respect of
all matters arising out of or in connection with this Agreement.

 

10.7Assignment

 

Prior to Closing, this Agreement may not be assigned by a Party without the
prior written consent of the other Party, which consent may be unreasonably and
arbitrarily withheld. This Agreement shall be binding upon and shall enure to
the benefit of the Parties and their respective administrators, trustees,
receivers, successors and permitted assigns. No Person other than the Parties
and their successors and permitted assigns shall be entitled to any rights or
benefits hereunder.

 

10.8Time of Essence

 

Time shall be of the essence in this Agreement.

 



22

 

 

10.9Notices

 

The addresses for service of the Parties shall be as follows:

 



Vendor:                     Attention:  l       Purchaser:                    
Attention:  l



  

Any notice, communication and statement required, permitted or contemplated
hereunder shall be in writing and sent by personal service or facsimile and
shall be deemed received when delivery or reception of the transmission is
complete except that, if such delivery or transmission is sent on a Saturday,
Sunday or day when the receiving Party's office is not open for the regular
conduct of business, or on or after 4:00 p.m., such notice or communication
shall be deemed to be received on the next Business Day that such office is open
for the regular conduct of business. A Party may from time to time change its
address for service or its fax number or both by giving written notice of such
change to the other Party at its above address.

 

10.10Invalidity of Provisions

 

In case any of the provisions of this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

10.11Waiver

 

Except as otherwise provided in this Agreement, no failure on the part of any
Party in exercising any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any right or
remedy in law or in equity or by statute or otherwise conferred. Except as
otherwise provided in this Agreement, no waiver of any provision of this
Agreement, including, this Section 10.11, shall be effective otherwise than by
an instrument in writing dated subsequent to the date hereof, executed by a duly
authorized representative of the Party making such waiver.

 

10.12Amendment

 

Except as provided in Section 10.9, this Agreement shall not be varied in its
terms or amended by oral agreement or otherwise other than by an instrument in
writing dated subsequent to the date hereof, executed by a duly authorized
representative of each Party.

 

10.13Public Announcements

 

Except as required by law, neither Purchaser nor Vendor will make any press
release or other public announcement respecting this Agreement and the purchase
and sale of the Assets without the consent of the other Party.

 



23

 

 

10.14Counterpart Execution

 

This Agreement may be executed by facsimile and in counterpart, no one copy of
which need be executed by both Vendor and Purchaser, provided that any Party
executing by facsimile shall promptly provide the other Party with an original
of its signed execution page of this Agreement. A valid and binding contract
shall arise if and when counterpart execution pages (including as may be
delivered by facsimile) are executed and delivered by both Vendor and Purchaser.

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

 

DEEP WELL OIL & GAS (ALBERTA) LTD.   1132559 ALBERTA LTD.       Per: /   Per:  
 

Name:

Title:

   

Name:

Title:

 

24

 

 

Schedule "A" 

 

Oilsands Rights and encumbrances

 

DESCRIPTION OF ASSETS

 

 

Lease Number   1132559 Alberta Ltd. %       7403070365   10%       740307A365  
10%       7403070367   10%       740307A367   10%       7403070368   10%      
7404080870   10%       7404080871   10%       7404080872   10%

 

DESCRIPTION OF ENCUMBRANCES

 

DESCRIPTION OF ANY ENCUMBRANCES ENCUMBERING 1132559 INTEREST IN THE LANDS

 

1.Security Agreement registered by Andora Energy Corporation and 1350826 Alberta
Ltd. registered at Personal Property Registry, Registration No. 10072233376

 

2.Land charge registered by Andora Energy Corporation and 1350826 Alberta Ltd.
registered at Personal Property Registry, Registration No. 10072233405

 

 

 

 

Schedule "B" 

 

Wells and Facilities

 

 

Surface Location Well Licence Well IDI Well Name 01-36-091-13W5 0338653
1AA033109112W500 SRGG ET AL SAWN HZ 3-31-91-12 01-36-091-13W5 0338653
1AA033109112W502 SRGG ET AL SAWN HZ 3-31-91-12 04-32-091-12W5 0357592
100113209112W500 1AL ET AL HZ SAWN LAKE 11-32-91-12 04-32-091-12W5 0357592
100113209112W5/02 1AL ET AL HZ SAWN LAKE 11-32-91-12 07-30-091-12W5 0355506
100163009112W500 SIGNET ET AL SAWN LK 16-30-91-12 07-30-091-12W5 0355506
100163009112W502 SIGNET ET AL SAWN LK 16-30-91-12 12-14-092-13W5 0400614
100121409213W500 NORAB SAWN LK 12-14-92-13 09-16-092-13W5 0400617
100091609213W500 NORAB SAWN LK 9-16-92-13 06-22-092-13W5 0400615
102062209213W500 NORAB SAWN LK 6-22-92-13

 

 

 

 

 

Schedule "C" 

 

general conveyance

 

This Agreement made ●, 2012.

 

BETWEEN:

 

1132559 ALBERTA LTD., a Corporation formed pursuant to the laws of the Province
of Alberta (hereinafter referred to as "Vendor")

 

-and

 

DEEP WELL OIL & GAS (ALBERTA) LTD., a corporation formed pursuant to the laws of
the Province of Alberta (hereinafter referred to as "Purchaser")

 

WHEREAS Vendor has agreed to sell and convey the Assets to Purchaser and
Purchaser has agreed to purchase and receive the Assets from Vendor;

 

NOW THEREFORE for the consideration provided in the Purchase Agreement and in
consideration of the premises hereto and the covenants and agreements
hereinafter set forth and contained, the parties hereto covenant and agree as
follows:

 

Definitions

 

In this General Conveyance including the premises hereto, "Purchase Agreement"
means the agreement entitled "Asset Purchase and Sale Agreement" dated ●, 2012
and made between Vendor and Purchaser. In addition, the definitions provided for
in the Purchase Agreement are adopted herein by this reference.

 

Conveyance

 

Pursuant to and for the consideration provided for in the Purchase Agreement,
Vendor hereby sells, assigns, transfers, conveys and sets over to Purchaser the
entire right, title, estate and interest of Vendor in and to the Assets, to have
and to hold the same absolutely, together with all benefit and advantage to be
derived therefrom.

 

Effective Date

 

Possession and beneficial ownership of the Assets shall pass from Vendor to
Purchaser on the Closing Date. This General Conveyance shall be effective as of
the Closing Date.

 

Subordinate Document

 

This General Conveyance is executed and delivered by the parties hereto pursuant
to the Purchase Agreement and the provisions of the Purchase Agreement shall
prevail in the event of a conflict between the provisions of the Purchase
Agreement and the provisions of this General Conveyance.



 

Enurement

 

This General Conveyance shall be binding upon and shall enure to the benefit of
each of the Parties hereto and their respective trustees, receivers,
receiver-managers, successors and permitted assigns.

 



 

 

 

Further Assurances

 

Each party hereto will, from time to time and at all times hereafter, at the
request of the other party but without further consideration, do all such
further acts and execute and deliver all such further documents as shall be
reasonably required in order to fully perform and carry out the terms hereof.

 

Time of Essence

 

Time shall be of the essence in this General Conveyance.

 

Governing Law

 

This General Conveyance shall be construed in accordance with and governed by
the laws of the Province of Alberta.

 

Counterpart Execution

 

This General Conveyance may be executed in counterpart and by facsimile and all
such executed counterparts together shall constitute one agreement.

 

IN WITNESS WHEREOF the parties hereto have executed this General Conveyance on
the date first above written.

 

1132559 ALBERTA LTD   DEEP WELL OIL & GAS (ALBERTA) LTD.       Per:     Per:    
              Per:     Per:            

 

 

2

 

 

Schedule "D" 

 

Officer's Certificate

 

OFFICER'S CERTIFICATE OF
VENDOR/PURCHASER

 

To: ● ("Vendor")/("Purchaser")     Re: Asset Purchase and Sale Agreement dated
•, 2012 (the "Purchase Agreement") between [Vendor/Purchaser] and
[Purchaser/Vendor]    

 

 

I, ●, ● of [Vendor/Purchaser], hereby certify in my capacity as an officer of
[Vendor/Purchaser] and not in my personal capacity that:

 

(a)the representations and warranties of [Vendor/Purchaser] contained in Section
[4.1/4.3] of the Purchase Agreement were true and correct in all material
respects when made and are true and correct in all material respects as of the
Closing Date; and

 

(b)[Vendor/Purchaser] has performed and complied in all material respects with
all of the obligations, covenants and agreements they agreed to perform or
comply with at or prior to the Closing Date pursuant to the Purchase Agreement.

 

This Certificate is made with full knowledge that [Vendor/Purchaser] is relying
on the same for the closing of the transactions contemplated by the Purchase
Agreement.

 

Any capitalized terms not defined herein shall have the meanings accorded to
those terms in the Purchase Agreement.

 

DATED at Calgary, Alberta this ___ day of _____________, 2012

 

 

 

  ●   per      

Name:

Title:

 

 

 

 

 

 

 

Schedule "E" 

 

Form of Release

 

MUTUAL RELEASE AND SETTLEMENT AGREEMENT

 

EFFECTIVE this ● day of ●, 2012.

 

BETWEEN:

 

DEEP WELL OIL & GAS (ALBERTA) LTD. ("Deep Well Alberta")

 

AND

 

NORTHERN ALBERTA OIL LTD. ( "NAOL")

 

AND

 

1132559 ALBERTA LTD. ("113")

 

(collectively referred to herein as the "Parties")

 

WHEREAS on June 27, 2008, Deep Well Alberta and NAOL commenced Action No.
0803-08969 in the Court of Queen's Bench of Alberta in the Judicial District of
Edmonton against 113 ("Action No. 1");

 

AND WHEREAS on August 30, 2010, Deep Well Alberta and NAOL commenced Action
No. 1003¬14659 ("Action No. 2") in the Court of Queen's Bench of Alberta in the
Judicial District of Edmonton against 113;

 

AND WHEREAS on July 25, 2008 and on September 23, 2010, 113 filed Statements of
Defence to Actions Nos. 1 and 2 respectively;

 

AND WHEREAS, contemporaneously with the execution of this Mutual Release and
Settlement Agreement, Deep Well Alberta and 113 are entering into Asset Purchase
and Sale Agreement dated as of the date hereof (the "PSA");

 

AND WHEREAS, subject to the closing of the transactions contemplated by the PSA,
Deep Well Alberta, NAOL and 113 hereby agree to fully and finally settle Action
No. 1 and Action No. 2;

 

AND WHEREAS the closing date of the transactions contemplated by the PSA has
been defined as •, 2012, or such other time and date as may be agreed upon in
writing by Deep Well Alberta and 113 ("Closing");

 

NOW THEREFORE in consideration of the mutual covenants contained in this
agreement (the "Agreement") and for valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.Contemporaneously with the execution of this Mutual Release and Settlement
Agreement:

 

(a)Deep Well Alberta shall execute a Discontinuance of Action for Action No. 1
and Action No. 2 in the forms attached hereto as Exhibits A and B;

 

(b)NAOL shall execute a Discontinuance of Action for Action No. 1 and Action
No. 2 in the forms attached hereto as Exhibits A and B;

 



 

 

 

(c)113 shall consent to the Discontinuance of Action for Action No. 1 and Action
No. 2 on a without costs basis in the forms attached hereto as Exhibits A and B;

 

All such Discontinuances and consents shall be held in trust by Parlee McLaws
llp subject to Closing. Upon Closing occurring, Parlee McLaws llp shall cause
all such Discontinuances to be filed with the Court of Queen's Bench of Alberta
in the Judicial District of Edmonton, and shall provide filed copies thereof to
each of the Parties.

 

2.Subject to Closing occurring:

 

(a)Deep Well Alberta and all of its affiliates, officers, directors, employees,
shareholders, predecessors, successors in interest and assigns, do hereby
irrevocably release, remise and forever discharge 113 and each of its
affiliates, direct and indirect shareholders, partners and members, and all such
persons' officers, directors, employees, agents, shareholders, partners,
members, predecessors, successors in interest and assigns, from any and all
claims, causes of action, actions, manner of actions, suits, debts, sums of
money, dues, demands, damages, liabilities, duties, accounts, bonds, covenants,
contracts, expenses, interest, fees and costs of any kind which they ever had,
now have, or which may later appear or accrue, whether known or unknown, for
those matters resulting from, arising out of or connected directly or indirectly
with Action No. 1 and Action No. 2;

 

(b)NAOL and all of its affiliates, officers, directors, employees, shareholders,
predecessors, successors in interest and assigns, do hereby irrevocably release,
remise and forever discharge 113, and each of its respective affiliates, direct
and indirect shareholders, partners and members, and all such persons' officers,
directors, employees, agents, shareholders, partners, members, predecessors,
successors in interest and assigns, from any and all claims, causes of action,
actions, manner of actions, suits, debts, sums of money, dues, demands, damages,
liabilities, duties, accounts, bonds, covenants, contracts, expenses, interest,
fees and costs of any kind which they ever had, now have, or which may later
appear or accrue, whether known or unknown, for those matters resulting from,
arising out of or connected directly or indirectly with Action No. 1 and Action
No. 2; and

 

(c)113 and all of its affiliates, officers, directors, employees, shareholders,
predecessors, successors in interest and assigns, do hereby irrevocably release,
remise and forever discharge Deep Well Alberta and NAOL, and each of their
respective affiliates, direct and indirect shareholders, partners and members,
and all such persons' officers, directors, employees, agents, shareholders,
partners, members, predecessors, successors in interest and assigns, from any
and all claims, causes of action, actions, manner of actions, suits, debts, sums
of money, dues, demands, damages, liabilities, duties, accounts, bonds,
covenants, contracts, expenses, interest, fees and costs of any kind which they
ever had, now have, or which may later appear or accrue, whether known or
unknown, for those matters resulting from, arising out of or connected directly
or indirectly with Action No. 1 and Action No. 2 and the operations on the Lands
(as defined in the PSA), including any matters arising under the joint operating
agreement governing the Lands.

 

3.This Mutual Release and Settlement Agreement, once executed by all Parties,
shall be held in trust by Parlee McLaws llp subject to Closing. Upon Closing
occurring, Parlee McLaws llp shall provide copies thereof to each of the
Parties.

 

4.Should Closing not occur by ●, 2012 or such other date as agreed to by Deep
Well Alberta and 113 in writing, Parlee McLaws llp shall immediately return to
each of the Parties hereto all documents held in trust for them under this
Agreement.

 

5.It is understood and agreed by all Parties that the covenants and mutual
releases herein are not to be construed as an admission of liability on the part
of each Party, by each of whom liability is expressly denied.

 



2

 

 

6.None of the Parties shall make any claim or take any proceedings against any
other person or corporation who might claim contribution or indemnity from the
Parties to this Agreement for matters covered by this Agreement.

 

7.The Parties acknowledge that this Agreement has been executed freely,
voluntarily and without duress and that they have received such independent
legal advice as they consider necessary in the circumstances.

 

8.The Parties confirm that this Agreement contains the entire agreement between
them, and that there are no representations, warranties, promises, covenants or
undertakings other than those expressly set forth herein. This Agreement shall
supersede any other previous understandings or agreements, whether oral or
written.

 

9.This settlement agreement shall be construed in accordance with the laws of
the Province of Alberta and ally applicable federal laws.

 

10.This Agreement may be executed and delivered by facsimile transmission and
when so delivered, this Agreement shall be deemed to be an originally executed
and delivered agreement and binding upon the Parties for all purposes as if
originally executed and delivered. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same document.

 

IN WITNESS WHEREOF the Parties have executed this Mutual Release and Settlement
Agreement as of the date first written above.

 

DEEP WELL OIL & GAS (ALBERTA) LTD.

  1132559 ALBERTA LTD.       per     per    

Name:

Title:

   

Name:

Title:

 

NORTHERN ALBERTA OIL LTD. 

      per        

Name:

Title:

   

 

 



3

 



 



EXHIBIT A



 



COURT FILE NUMBER  0803 08969 Clerk’s Stamp       COURT COURT OF QUEEN’S BENCH
OF ALBERTA         JUDICIAL CENTRE EDMONTON        

PLAINTIFFS

 

NORTHERN ALBERTA OIL LTD. and
DEEP WELL OIL & GAS (ALBERTA) LTD.         DEFENDANT  1132559 ALBERTA LTD.      
  DOCUMENT  DISCONTINUANCE OF CLAIM         ADDRESS FOR SERVICE AND
CONTACT INFORMATION OF
PARTY FILING THIS
DOCUMENT

Ogilvie LLP

Suite 1400, 10303 Jasper Avenue

Edmonton, AB T5J 3N6

Phone (780) 421-1818

Fax: (780) 429-4453

Attention: ●

File No.: ●



 



The Plaintiff wholly discontinues the action against the Defendant pursuant to
an agreement reached between the parties.

 

 

 

OGILVIE LLP

 

 

Per:     ●



Solicitor for the Plaintiff

 

CONSENTED to this ____ day of ___________, 2012.

 

BORDEN LADNER GERVAIS LLP

 

  Per:     ●
Solicitors for the Defendant

 

NOTE:  If you discontinue the action/part of the action, the other party is
entitled to costs unless the other party consents to discontinuance without
costs (Rule 4.36(4)).  NOTE: The discontinuance of the action/part of the action
may not be raised as a defence to any subsequent action for the same or
substantially the same claim (Rule 4.36(5)).





 



 

 

 



COURT FILE NUMBER  1003 14659 Clerk’s Stamp       COURT COURT OF QUEEN’S BENCH
OF ALBERTA         JUDICIAL CENTRE EDMONTON        

PLAINTIFFS

 

NORTHERN ALBERTA OIL LTD. and
DEEP WELL OIL & GAS (ALBERTA) LTD.         DEFENDANT 1132559 ALBERTA LTD.      
  DOCUMENT  DISCONTINUANCE OF CLAIM         ADDRESS FOR SERVICE AND
CONTACT INFORMATION OF
PARTY FILING THIS
DOCUMENT

Ogilvie LLP

Suite 1400, 10303 Jasper Avenue

Edmonton, AB T5J 3N6

Phone (780) 421-1818

Fax: (780) 429-4453

Attention: ●

File No.: ●



 



The Plaintiff wholly discontinues the action against the Defendant pursuant to
an agreement reached between the parties.

 

 

OGILVIE LLP

 

 

Per:     ●



Solicitor for the Plaintiff

 

CONSENTED to this ____ day of ___________, 2012.

 

BORDEN LADNER GERVAIS LLP

 

  Per:     ●
Solicitors for the Defendant

 

NOTE:  If you discontinue the action/part of the action, the other party is
entitled to costs unless the other party consents to discontinuance without
costs (Rule 4.36(4)).  NOTE: The discontinuance of the action/part of the action
may not be raised as a defence to any subsequent action for the same or
substantially the same claim (Rule 4.36(5)).



 



 

